United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                             UNITED STATES COURT OF APPEALS
                                                                                            December 8, 2004
                                      FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                             ____________                                        Clerk
                                             No. 03-51399
                                             ____________


                 UNITED STATES OF AMERICA,


                                         Plaintiff-Appellee,

                 versus


                 NDUE SOKOLI,


                                         Defendant-Appellant.



                             Appeal from the United States District Court
                                 For the Western District of Texas
                                 USDC No. EP-02-CR-1285-3-DB



 Before BARKSDALE, GARZA, and DeMOSS, Circuit Judges.

 PER CURIAM:*

        Ndue Sokoli appeals his conviction of conspiring to possess with intent to distribute 100

kilograms or more of marijuana in violation of U.S.C. § 841(b)(1)(A)(vii). Sokoli appeals on three

grounds: (1) that the evidence was legally insufficient to sustain his conviction; (2) that the trial court

abused its discretion by admitting a co-conspirator’s testimony; and (3) that the district court abused


         *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
 published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its discretion in its response to a jury inquiry. Having fully considered the arguments of counsel as

advanced in briefs and oral argument, and having carefully reviewed the record on appeal, we find that

there was sufficient evidence to support the jury conviction, and that the trial court did not abuse its

discretion in admitting the co-conspirator’s testimony or responding to the jury’s inquiry.

       The judgment, accordingly, is AFFIRMED.